Gantt, P. J.
(concurring). — I concur in affirming the judgment but not in so much of the opinion as disapproves the decision of this court in State ex rel. v. Pond, 93 Mo. 606, and necessarily all the cases which have since approved or followed that decision. Ex parte Mitchell, 104 Mo. 121; Ex parte Swann, 96 Mo. 44; State v. Moore, 107 Mo. 78; State v. Searcy, 111 Mo. 236; State v. Watts, 111 Mo. 553; State v. Wingfield, 115 Mo. 428. In my own judgment the soundness of those decisions are not involved in this record.